R. W. WALKER, J.,
dissenting, held that the better construction of the will would be, that Mrs. Rowan took a life-estate, with remainder to her children, vested as to the child in being, and opening to let in after-born children; and, in support of this view, he cited Hannan v. Osborne, 4 Paige’s Ch. 336 ; Crawford v. Trotter, 4 Madd. 361 ; Chesnut v. Meares, 3 Jones’ Eq. (N. C.) 416 ; Churchill v. Churchill, 2 Metc. 466; Can v. Eslett, 16 B. Monr. 313 ; Vaughn v. Marquis of Headfort, 10 Sim. 639 ; Williams v. McConico, 36 Ala. 26.